Case: 2:16-cv-00680-GCS-KAJ Doc #: 82-1 Filed: 02/08/19 Page: 1 of 1 PAGEID #: 560




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DON FAIRFAX, Individually and on Behalf           )
of All Others Similarly Situated                  ) Judge Smith
                                                  )
                             Plaintiff,           ) Magistrate Judge Jolson
                                                  )
v.                                                ) Case No.: 2:16-cv-00680-GCS-KAJ
                                                  )
HOGAN TRANSPORTS, INC., et al.,                   )
                                                  )
                             Defendants.          )


                                            ORDER

         The Court now takes up the Joint Motion for Approval of FLSA Collective Action

Settlement and Dismissal with Prejudice filed by the Parties in this matter. After consideration

of this Motion, and for good cause,

         IT IS HEREBY ORDERED that the Parties’ Motion is GRANTED. _______________


Dated this ___ day of _______, 2019



                                          SO ORDERED:

                                          ___________________________________________
                                          The Honorable George C. Smith
                                          United States District Judge
                                          United States District Court for the
                                          Southern District of Ohio




550199-66530765.1
